DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 13-14 of the response, filed 04/07/2022, with respect to the objections to the drawings, specification, and claims, have been fully considered and are persuasive.  The previous informalities have been removed from the subject matter has been incorporated into Claim 1, and Claim 5, which comprises allowable subject matter, has been rewritten in independent form; therefore, the objections to the drawings, specification, and claims have been withdrawn.
Applicant’s arguments, see Page 14 of the response, filed 04/07/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 14-20 of the response, filed 04/07/2022, with respect to the rejection(s) under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claims 1, 11, and 17.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yagami (US Patent No: 6,368,062).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami (US Patent No: 6,368,062) in view of Kong (KR 20180130930 A).
Regarding Claim 1: Yagami discloses an impeller (Figures 1 & 5, No. 1).  The impeller comprises a hub (21); a shroud (11) positioned opposite the hub (Figure 5); and a plurality of blades (31) which is coupled to the hub and shroud, each blade including a body , an upper edge, and a lower edge (Figure 2), at least one upper protrusion (31a) on a first side of each blade of the plurality of blades at the upper edge (Figure 2), and at least one lower protrusion (31a) formed on a second side of each blade of the plurality of blades at the lower edge (Figure 2), wherein the upper edge of each blade is spaced apart from the lower edge of each blade in a circumferential direction and extends parallel to the lower edge of each blade in an axial direction (Figures 4-5), and wherein the upper protrusions of the plurality of blades are each is inserted into and coupled, respectively, to a second hole (11a), and the lower protrusions of the plurality of blades are each inserted into and coupled, respectively, to a first hole (21a).  Yagami, however, fails to disclose a plurality of spiral first slots in the hub, a plurality of spiral second slots in the shroud, the upper edge of each blade being curved with respect to the body and the lower edge of each blade is curved with respect to the body, and the first hole being formed in the plurality of first slots and the second hole being formed in the plurality of second slots.
Kong teaches an impeller (Figure 1, No. 1) comprising a hub (10) in which a plurality of spiral first slots (105) are formed; a shroud (14) which is positioned opposite the hub and has a plurality of spiral second slots (146) formed therein; and a plurality of blades (12) which are coupled to the hub and the shroud (Figure 2), wherein an upper edge of each blade being curved with respect to the body and the lower edge of each blade is curved with respect to the body (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Yagami with spiral slots and curved edges on the blades, as taught by Kong, and thus making the first hole being formed in the plurality of first slots and the second hole being formed in the plurality of second slots, for the purpose of supporting the centrifugal force acting on the blades (Paragraph [0050]).
Regarding Claim 5: Yagami, as modified by Kong, discloses the impeller of Claim 1, wherein the upper protrusion and the lower protrusion are formed to be spaced apart from a front edge and a rear edge of the blade by at least a certain distance (Yagami: Figure 2).
Regarding Claim 11: Yagami discloses an impeller (Figures 1 & 5, No. 1).  The impeller comprises a hub (21); a shroud (11) positioned opposite the hub (Figure 5); and a plurality of blades (31) which is coupled to the hub and shroud, each blade including a body , an upper edge, and a lower edge (Figure 2), at least one upper protrusion (31a) on a first side of each blade of the plurality of blades at the upper edge (Figure 2), and at least one lower protrusion (31a) formed on a second side of each blade of the plurality of blades at the lower edge (Figure 2), wherein the upper edge of each blade is spaced apart from the lower edge of each blade in a circumferential direction and extends parallel to the lower edge of each blade in an axial direction (Figures 4-5), and wherein the upper protrusions of the plurality of blades are coupled, respectively, to a second hole (11a), and the lower protrusions of the plurality of blades are each coupled, respectively, to a first hole (21a).  Yagami, however, fails to disclose a plurality of spiral first slots in the hub, a plurality of spiral second slots in the shroud, the upper edge of each blade being curved with respect to the body and the lower edge of each blade is curved with respect to the body, and the upper and lower protrusions being coupled, respectively, to the second and first slots.
Kong teaches an impeller (Figure 1, No. 1) comprising a hub (10) in which a plurality of spiral first slots (105) are formed; a shroud (14) which is positioned opposite the hub and has a plurality of spiral second slots (146) formed therein; and a plurality of blades (12) which are coupled to the hub and the shroud (Figure 2), wherein an upper edge of each blade being curved with respect to the body and the lower edge of each blade is curved with respect to the body (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Yagami with spiral slots and curved edges on the blades, as taught by Kong, and thus making the upper and lower protrusions being coupled, respectively, to the second and first slots, for the purpose of supporting the centrifugal force acting on the blades (Paragraph [0050]).
Regarding Claim 12: Yagami, as modified by Kong, discloses the impeller of Claim 11, wherein the first slot comprises a groove (Kong: 105) into which a lower edge of the blade is inserted; and a first hole (Yagami: 21a) into which the lower protrusion of the blade is inserted.
Regarding Claim 13: Yagami, as modified by Kong, discloses the impeller of Claim 12, wherein the groove which is extended in a radial direction from the hub and formed to be rounded to one side on a plane orthogonal to a shaft direction of the hub (Kong: Figure 1).
Regarding Claim 14: Yagami, as modified by Kong, discloses the impeller of Claim 13, wherein a plurality of the first holes are spaced apart from each other inside the groove (Yagami: Figure 5).
Regarding Claim 16: Yagami, as modified by Kong, discloses the impeller of Claim 11, wherein the upper protrusion and the lower protrusion are formed to be spaced apart from a front edge and a rear edge of the blade by at least a certain distance (Yagami: Figure 2).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami and Kong as applied to claim 1 above, and further in view of Vedula (US Publication No: 2014/0169971).
Regarding Claim 2: Yagami, as modified by Kong, discloses the impeller of Claim 1, wherein the shroud and the hub are formed of an aluminum alloy (Paragraphs [0018] & [0075] of English translation).  Yagami, however, fails to disclose the blades being formed of an aluminum alloy.
Vedula teaches an impeller (Figure 2, No. 40) comprising a hub (Figure 3B, No. 54), a shroud (46), and a plurality of blades (52), wherein the hub, shroud, and plurality of blades are formed of an aluminum alloy (Paragraph [0017], Lines 6-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub, shroud, and plurality of blades of the impeller of Yagami, as modified by Kong, formed of an aluminum alloy, as taught by Vedula, for the purpose of providing the impeller with a stable surface oxide (Paragraph [0025], Lines 10-12).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami, Kong, and Vedula as applied to claim 2 above, and further in view of Obana (US Patent No: 6,146,094).
Regarding Claim 3: Yagami, as modified by Kong and Vedula, discloses the impeller of Claim 2; however, Kong fails to disclose the strength of the shroud being higher than that of the blades and the hub.
Obana teaches an impeller (Figure 1) comprising a hub (101), blades (103), and a shroud (102), wherein the strength of the shroud is higher than that of the blades and the hub (Column 5, Lines 21-25 — The blades and hub are made of Mg Alloy Grade AM60B, and the shroud is made of Al Alloy A5052, which is stronger than the Mg Alloy; see “Tensile Strength, Ultimate” and “Tensile Strength, Yield” for each material at https://www.matweb.com/search/datasheet.aspx?matguid=f311ea86cd814ff8b7a70efb42eb9f41&ckck=1 & https://www.matweb.com/search/DataSheet.aspx?MatGUID=a400cb1757a440e98540468b1b2b24a2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the strength of the shroud higher than that of the blades and hub, as taught by Obana, for the purpose of providing the shroud with high fatigue strength and excellent energy-absorption characteristics (see webpages mentioned above).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami and Kong as applied to claim 1 above, and further in view of Streeter (US Publication No: 2002/0148067).
Regarding Claim 6: Yagami, as modified by Kong, discloses the impeller of Claim 1; Yagami, however, fails to disclose the shroud comprising at least one rib formed to be circularly spaced apart from a suction port on an upper surface. 
Streeter teaches an impeller (Figure 3, No. 70) comprising a hub (78), shroud (76), and a plurality of blades (80), wherein the shroud comprises at least one rib (84) formed to be circularly spaced apart from a suction port (81) on an upper surface of the shroud (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shroud of Yagami, as modified by Kong, with at least one rib, as taught by Streeter, for the purpose of providing more consistent manufacture of the shroud, especially when the shroud is formed to include a tapered contour.  The consistent manufacture leads to less waste in the manufacturing process, and the tapered shroud provides for a high efficiency impeller (Paragraph [0021]).

Regarding Claim 7: Yagami, as modified by Kong and Streeter, discloses the impeller of Claim 6, wherein the at least one rib is formed to have a thicker thickness as it is located closer to the suction port of the shroud (Streeter: Figure 3 – only one rib is present, and said rib is thicker than a non-rib, so the at least one rib has a thicker thickness as it is located closer to the suction port of the shroud).
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami and Kong as applied to claim 1 above, and further in view of Obana.
Regarding Claim 8: Yagami, as modified by Kong, discloses the impeller of Claim 1; however, Yagami fails to disclose the impeller further comprising a coupling member which is injected between the upper protrusion and the second hole, and injected between the lower protrusion and the first hole.
Obana teaches an impeller (Figure 1) comprising a hub (101), blades (103), and a shroud (102), wherein the impeller further comprises a coupling member (Figure 3, No. 303) which is injected between a protrusion (301) and a hole (302).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Yagami, as modified by Kong, with a coupling member, as taught by Obana, for the purpose of connecting the shroud firmly to the blades and the hub (Column 8, Lines 1-9). 
Regarding Claim 10: Yagami, as modified by Kong and Obana, discloses the impeller of Claim 8 (Claim 10 is being treated as being dependent upon Claim 8), wherein the coupling member is a welding coupling and achieved in a welding manner (Obana: Column 8, Lines 1-11).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami and Kong as applied to claim 1 above, and further in view of Lambert (US Patent No: 6,276,899).
Regarding Claim 9: Yagami, as modified by Kong, discloses the impeller of Claim 1, wherein the blades are formed by sheet metal processing (Kong: Paragraph [0047] of English translation); however, Kong fails to disclose the hub and shroud being formed by numerical control processing. 
Lambert teaches an impeller (Figure 1, No. 10) comprising a hub (40), shroud (20), and a plurality of blades (30), wherein the hub and shroud being formed by numerical control processing (Column 3, Lines 9-12 & 33-34).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub and shroud of the impeller of Yagami, as modified by Kong, via numerical control processing, as taught by Lambert. Numerical control (NC) processing is a known technique is the manufacture of impellers (Column 3, Lines 11-12 & 33-34), and NC processing is used to improve similar devices (impellers comprising a hub, shroud, and a plurality of blades) in the same way. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub and shroud of the impeller of Yagami, as modified by Kong, via numerical control processing, as taught by Lambert.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami in view of Kong and Obana.
Regarding Claim 17: Yagami discloses a method of manufacturing an impeller (1).  The method comprises forming a hub (21); forming a shroud (11); forming a plurality of blades (31), each having a body, an upper edge, and a lower edge (Figure 2), at least one upper protrusion (31a) formed on a first side of a blade of the plurality of blades at the upper edge, and at least one lower protrusion (31a) formed on a second side of the blade of the plurality of blades at the lower edge (Figure 2); wherein the upper edge of each blade is spaced apart from the lower edge of each blade in a circumferential direction and extends parallel to the lower edge of each blade in an axial direction (Figures 4-5); inserting the lower protrusions of the plurality of blades into a plurality of first holes (21a) of the hub; and inserting the upper protrusions of the plurality of blades into a plurality of second holes (11a) of the shroud.  Yagami, however, fails to disclose the upper and lower edges of each blade being curved with respect to the body and performing welding processing at a point at which the upper protrusions and the plurality of second holes are coupled, and at a point at which the lower protrusions and the plurality of first holes are coupled.
Kong teaches an impeller (Figure 1, No. 1) comprising a hub (10) in which a plurality of spiral first slots (105) are formed; a shroud (14) which is positioned opposite the hub and has a plurality of spiral second slots (146) formed therein; and a plurality of blades (12) which are coupled to the hub and the shroud (Figure 2), wherein an upper edge of each blade being curved with respect to the body and the lower edge of each blade is curved with respect to the body (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Yagami with the upper and lower edges of the blades being curved with respect to the body, as taught by Kong, for the purpose of supporting the centrifugal force acting on the blades (Paragraph [0050]).
Obana teaches a method of making an impeller (Figure 1) comprising a hub (101), blades (103), and a shroud (102), wherein the method comprises welding processing at a point where a protrusion and a hole are coupled (Figure 3, No. 303).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Yagami, as modified by Kong, with the step of welding processing, as taught by Obana, for the purpose of connecting the shroud firmly to the blades and the hub (Column 8, Lines 1-9).
Regarding Claim 18: Yagami, as modified by Kong and Obana, discloses the method of Claim 17, after the sixth step, further comprising a seventh step of performing a heat treatment process for the coupled shroud, blades, and hub (Obana: Column 3, Lines 50-53).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagami, Kong, and Obana as applied to claim 17 above, and further in view of Lambert.
Regarding Claim 19: Yagami, as modified by Kong, discloses the method of Claim 17, wherein the third step is a step of forming the blade by sheet metal processing (Kong: Paragraph [0047]); however, Yagami fails to disclose the first step and the second step being a step of forming the hub and the shroud by NC processing.
Lambert teaches an impeller (Figure 1, No. 10) comprising a hub (40), shroud (20), and a plurality of blades (30), wherein the hub and shroud being formed by numerical control processing (Column 3, Lines 9-12 & 33-34).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub and shroud of the impeller of Yagami, as modified by Kong, via numerical control processing, as taught by Lambert.  Numerical control (NC) processing is a known technique is the manufacture of impellers (Column 3, Lines 11-12 & 33-34), and NC processing is used to improve similar devices (impellers comprising a hub, shroud, and a plurality of blades) in the same way.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub and shroud of the impeller of Yagami, as modified by Kong, via numerical control processing, as taught by Lambert.
Allowable Subject Matter
Claims 4, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 – see previous office action for reasons for indication of allowable subject matter.
Claims 4 and 15 – the prior art fails to disclose a sum of a height of the upper protrusions and a depth of the plurality of second slots being greater than or equal to a thickness of the shroud, and a sum of a height of the lower protrusions and a depth of the plurality of first slots being greater than or equal to a thickness of the hub.  Yagami and Kong disclose the protrusions and slots and but do not disclose relative heights, depths, or thicknesses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745